Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 23-27, 29-36, 38 and 43, and species (ii): the graphene comprising graphene platelets in the reply filed on 9/22/2021 is acknowledged.

Listing of claims
For the listing of claims, it is improper to cite claim 26 before claim 25 in view of US Patent Practice. Appropriate correction is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 23-27, 29-31, 36, and 38 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2013/0215551 to Bowers et al. (Bowers).
As to claims 23, 24, 26, 27 and 30, Bowers discloses a composite structure comprising alternating layers of graphene and aerogel (paragraph 49).  The graphene layer is bonded directly to the aerogel layer.   
As to claim 25, the composite structure further includes a connecting structure along an edge of the composite structure to secure the graphene layer and the aerogel layer together (figure 8B).  
As to claims 29 and 31, the graphene layer is a monolayer graphene sheet comprising a substantially two-dimensional, one atom thick plane corresponding to a thickness of 0.335 nm or 0.34 nm (paragraph 37).  
As to claim 36, the composite structure further comprises a second graphene layer on the first graphene layer (figure 6C).  The second graphene layer is equated to the claimed protective layer.  
As to claim 38, Bowers does not specifically disclose the composite structure being worn by a user.  However, it appears that the composite structure of Bowers meeting all structural limitations and chemistry required by the claims.  
The composite structure comprising alternating layers of graphene and aerogel (paragraph 49).  The graphene layer is bonded directly to the aerogel layer.  The composite structure further includes a connecting structure along an edge of the 
Therefore, the examiner takes the position that the composite structure would be worn by the user as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

Claims 32 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers as applied to claim 23 above, and further in view of US 2016/0276056 to Stolyarov et al. (Stolyarov).
Bowers does not explicitly disclose the graphene layer comprising graphene platelets dispersed in a polymer matrix. 
Stolyarov, however, discloses a graphene layer comprising (i) 60 to 98.8% by weight of a solid polymer dispersion of one or more thermoplastic polymers, (ii) 1 to 30% by weight of the solid polymer dispersion of the graphene-like material 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the graphene layer comprising graphene platelets dispersed in a polymer matrix motivated by the desire to provide high mechanical strength without compromising electrical and thermal conductivity.  

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers as applied to claim 23 above, and further in view of US 2012/0189782 to Zafiropoulos et al. (Zafiropoulos).
Bowers discloses neither a thickness of the aerogel layer nor a polyimide aerogel.   
Zafiropoulos, however, discloses an electronic device comprising polyimide aerogel film having a density of 0.3 g/cc with a dielectric constant of 1.4 and a compression modulus of approximately 15,000 psi (paragraph 33).  The polyimide aerogel film has a thickness of 10 to 10,000 nm (paragraph 41).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the polyimide aerogel film disclosed in Zafiropoulos for the aerogel layer of Bowers motivated by the desire to provide high mechanical strength.  
Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, individually or in combination, does not teach or fairly suggest a composite structure comprising a protective layer comprising one or more aramid fibers, aromatic polyamide fibers, boron fibers, ultrahigh molecular weight polyethylene and poly(p-phenylene-2,6-benzobisoxazole) (PBO), including combinations thereof. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent 


/Hai Vo/
Primary Examiner
Art Unit 1788